Per Curiam
Thomas and Caroline Shafer (collectively, "Appellants") appeal the circuit court's entry of summary judgment in favor of Direct General Insurance Company ("Direct") on claims involving a vehicle insurance policy. Appellants contend the court erred in granting summary judgment because the insurance policy contains an ambiguity that should be construed against Direct to provide coverage for their claims. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment.
AFFIRMED. Rule 84.16(b)